DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 21 not found or suggested is each flex tube including a distal anchor, the distal anchor being operable to transition between a deployed state and a non-deployed state, the distal anchor being configured to fixedly secure a longitudinal position of the flex tube within the lumen of the elongate body in the deployed state, the flex tube being freely slideable within the lumen of the elongate body when the distal anchor is in the non-deployed state.  The combination of the recited features is the basis for allowability.
The subject matter of independent claim 31 not found or suggested is flex tube drive member operable to selectively drive the flex tube along the lumen and relative to the pull wire to thereby selectively change a longitudinal position of the flex tube within the lumen and a locking member operable to selectively lock or unlock the longitudinal position of the flex tube within the lumen.  The combination of the recited features is the basis for allowability.
The subject matter of independent claim 41 not found or suggested is a flex tube drive member operable to selectively drive the flex tube along the elongate body to thereby selectively change a longitudinal position of the flex tube within the elongate body; and an anchor actuator operable to transition the anchor between the deployed state and the non-deployed state to thereby selectively permit or prevent longitudinal movement of the flex tube within the elongate body.  The combination of the recited features is the basis for allowability.
The closest prior art of record is U.S. Publication No. 2007/0232858 and U.S. Patent No. 4,748,969, however these reference(s) do not disclose the device as claimed or described above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783